Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-25 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 9, 24, and 25 are amended
	- claim 22 is canceled
b.	This is a third non final action on the merits based on Applicant’s claims submitted on 01/25/2022.


Response to Arguments

Regarding claims 1, 5-7, 9-11, 13-21, 24, and 25 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “A person of skill in the art would not combine the properties of the idle mode of Axmon with the connected mode of Sitaram to arrive at “while the communication device operates in a disconnected mode in which a data connection is not set-up between the communication device and a network, receiving at least one downlink signal transmitted by a base station of the network, determining a receive property of the at least one downlink signal based on the receiving of the at least one downlink signal, ... wherein the receive property of the at least one downlink signal of the communication device operating in the disconnected mode comprises at least one of a receive signal strength of the at least one downlink signal, a decoding reliability of decoding of the at least one downlink signal, or an error rate of decoding a plurality of downlink signals of the at least one downlink signal” as recited by Claim 1. (Emphasis added.) Accordingly, the Office Action is incorrect in combining the teachings of Axmon and Sitaram in rejecting Claim 1.” on pages 10-11, filed on 01/25/2022, with respect to Axmon et al. US Pub 2017/0118738 (hereinafter “Axmon”), in view of Sitaram et al. US Patent 9426707 (hereinafter “Sitaram”), and further in view of Lundstrom et al. US Patent 6665522 (hereinafter “Lundstrom”), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found reference Takeda et al. US Pub 2019/0124625 (hereinafter “Takeda”), in combination with previously applied references. See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 5-7, 9-11, 13-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon et al. US Pub 2017/0118738 (hereinafter “Axmon”), in view of Takeda et al. US Pub 2019/0124625 (hereinafter “Takeda”). 
Regarding claim 1 (Currently Amended)
Axmon discloses a method of operating a communication device (“FIG. 2 also illustrates a corresponding example method 205, which may be performed by a wireless communication device (UE) 201, and corresponding signaling between the server and the wireless communication device.” [0087]; Fig. 2), comprising: 
while the communication device operates in a disconnected mode (i.e. “idle mode” [0027]) in which a data connection is not set-up between the communication device and a network (“the device may configure itself for paging profiling, send an SMS to itself, immediately release the connection (i.e. go to idle), and monitor paging.” [0106]; “A wireless communication device that is in an idle mode in relation to a cellular communication network typically tune in to the base station of the camped-on cell at predetermined occasions, so called paging occasions” [0002]; [0027]), receiving at least one downlink signal (“the network 202, which in turn transmits page 231 to the device 201” in Fig. 2; [0089]) transmitted by a base station of the network (i.e. “cellular communication network (NW) 202” in Fig. 2), 
determining a receive property of the at least one downlink signal (i.e. step 230 in Fig. 2) based on the receiving of the at least one downlink signal (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner.” [0090]), and 
transmitting an uplink report signal (i.e. step 240 in Fig. 2) indicative of the receive property of the at least one downlink signal (“The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0091]), 
wherein the at least one downlink signal comprises a plurality of downlink signals (e.g. “paging” [0006]); “location (or tracking) area)” [0004]; “BLER (block error rate)” [0010]; “MCS (modulation and coding scheme)” [0011]), 
wherein the plurality of downlink signals (for example “paging”) are received in receive timeslots of a repetitive probing schedule (“if there are many repetitions, it may be possible to listen to paging at less than every paging occasion to save power and/or increase throughput without severely increasing the risk of missing a page and if the time interval between repetitions is large, it may be unnecessary to listen to paging at less than every paging occasion.” [0051] and furthermore “it is typically only the available paging occasions that are defined according to the applicable cellular communication standard, while the repetition pattern (number of repetitions and interval between repetitions) of the paging is not standardized.” [0012]), 
wherein the receive timeslots are coincident in time domain with paging occasions (“The paging occasions follow a so called paging cycle, which is typically configured by the cellular communication network node.” [0005]; “embodiments will be described where paging profiling (determining a number of page repetitions and a time interval between the page repetitions) is performed by one or more wireless communication devices (hereinafter also referred to as devices).  The paging profiling may, for example, be used to optimize a tradeoff between the probability to miss a page and power consumption and/or throughput.” [0075]), and 
Axmon does not specifically teach wherein the receive property of the at least one downlink signal of the communication device operating in the disconnected mode comprises at least one of a receive signal strength of the at least one downlink signal, a decoding reliability of decoding of the at least one downlink signal, or an error rate of decoding a plurality of downlink signals of the at least one downlink signal.
In an analogous art, Takeda discloses wherein the receive property of the at least one downlink signal of the communication device operating in the disconnected mode (“User terminals in RRC idle mode detect the downlink control information (DCI) transmitted in the common search space (common SS) in a downlink control channel (PDCCH) at a predetermined paging timing. Then, based on the scheduling information (DL assignment) contained in this DCI, the user terminals acquire the paging information transmitted in a downlink shared channel (PDSCH).” [0031]) comprises at least one of: a receive signal strength of the at least one downlink signal, a decoding reliability of decoding of the at least one downlink signal, or an error rate of decoding a plurality of downlink signals of the at least one downlink signal (“As a method of coverage enhancement, it may be possible to apply repetitious transmission (repetition), which improves the received-signal-to-interference-plus-noise ratio (SINR) by repeating transmitting the same signal over multiple subframes in the downlink (DL) and/or in the uplink (UL). For example, when a radio base station (eNB: eNode B) transmits a predetermined signal in repetitions, an MTC terminal applies power coupling to the signals received, and performs receiving processes (demodulation, decoding, etc.).” [0006] and furthermore “Signals that are transmitted in repetitions are combined on the receiving end, and used in receiving processes (for example, demapping, demodulation, decoding, etc.). By this means, the received signal quality can be improved. Note that receiving signals that are transmitted in repetitions may be referred to as “repetitious reception,” “combining reception,” etc.” [0049]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, to include Takeda’s method for receiving a DL signal, in order to mitigate communications disruption (Takeda [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for receiving a DL signal into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Axmon, as modified by Takeda, previously discloses the method of claim 1, further comprising:
Axmon further discloses transitioning a receiver (i.e. “transceiver (RX/TX) 410” in Fig. 4; [0109]) of the communication device between an inactive state and a power-save state in accordance with the repetitive probing schedule (“Typically, the wireless communication device needs to start the radio each paging occasion, for example, to tune in to the serving cell downlink carrier, carry out automatic gain control (AGC), automatic frequency control (AFC) and update the timing of the serving cell before it can monitor paging.” [0006]).

Regarding claim 6
Axmon, as modified by Takeda, previously discloses the method of claim 1, 
Axmon further discloses wherein a repetition rate of the plurality of downlink signals is greater than a frequency of occurrence of the receive timeslots (“there is typically a redundancy in the paging which may be exploited by a wireless communication device, e.g. to lower the power consumption.  However, it is typically only the available paging occasions that are defined according to the applicable cellular communication standard, while the repetition pattern (number of repetitions and interval between repetitions) of the paging is not standardized.  Therefore, the wireless communication device needs to acquire such information to be able to balance power consumption requirements and/or throughput requirements against the probability to miss a page.” [0012]), optionally at least by a factor of 100 (“To prevent that the paging is missed (e.g. due to an interruption in paging monitoring caused by cell reselection), a cellular communication network typically repeats the paging one or more times until the wireless communication device responds.” [0003]. One skilled in the art can easily set up the repetition rate to be as much as it needs to prevent missed paging).

Regarding claim 7
Axmon, as modified by Takeda, previously discloses the method of claim 1, further comprising:
Axmon further discloses releasing the data connection for operating the communication device in the disconnected mode (“Alternatively or additionally, the server may cause the page by disrupting an ongoing connection (e.g. disable a bearer or similar) with the device while there is data pending for transmission.” [0089]; “Then, the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.” [0107]),
wherein said the receiving of the at least one downlink signal is in response to said the releasing of the data connection (“In an alternative or additional example that requires server interaction, the device finds when contacting the server (during a tracking area update for example) that there is no information regarding the cell the device is currently in. Then, the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.  The server may typically wait some time after receiving the request to trigger paging from the device.  Then, the server sends a message (e.g. an SMS) the device, by which the device gets an opportunity to perform paging profiling.  In a typical embodiment, it is not relevant whether the device receives the page due to the server generated message or another page to it, since the same repetition pattern applies (the network does not recognize any difference between the pages).” [0107]).

Regarding claim 9 (Currently Amended)
Axmon discloses a method (“FIG. 2 also illustrates a corresponding example method 205, which may be performed by a wireless communication device (UE) 201, and corresponding signaling between the server and the wireless communication device.” [0087]; Fig. 2) of operating a base station of a network (i.e. “cellular communication network (NW) 202” in Fig. 2), comprising:
transmitting at least one downlink signal (“the network 202, which in turn transmits page 231 to the device 201” in Fig. 2; [0089]), and receiving, from a communication device (i.e. “UE 130” in Fig. 2), an uplink report signal (i.e. step 240 in Fig. 2) indicative of a receive property of the at least one downlink signal (“The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0091]) received by the communication device (i.e. “UE 130” in Fig. 2) while the communication device operates in a disconnected mode (i.e. “idle mode” [0027]) in which a data connection is not set-up between the communication device and the network (“the device may configure itself for paging profiling, send an SMS to itself, immediately release the connection (i.e. go to idle), and monitor paging.” [0106]; “A wireless communication device that is in an idle mode in relation to a cellular communication network typically tune in to the base station of the camped-on cell at predetermined occasions, so called paging occasions” [0002]; [0027]),
wherein the at least one downlink signal comprises a plurality of downlink signals (e.g. “paging” [0006]); “location (or tracking) area)” [0004]; “BLER (block error rate)” [0010]; “MCS (modulation and coding scheme)” [0011]),
wherein the plurality of downlink signals (for example “paging”) are transmitted in receive timeslots of a repetitive probing schedule of the communication device (“if there are many repetitions, it may be possible to listen to paging at less than every paging occasion to save power and/or increase throughput without severely increasing the risk of missing a page and if the time interval between repetitions is large, it may be unnecessary to listen to paging at less than every paging occasion.” [0051] and  “it is typically only the available paging occasions that are defined according to the applicable cellular communication standard, while the repetition pattern (number of repetitions and interval between repetitions) of the paging is not standardized.” [0012]), 
wherein the receive timeslots are coincident in time domain with paging occasions (“The paging occasions follow a so called paging cycle, which is typically configured by the cellular communication network node.” [0005]; “embodiments will be described where paging profiling (determining a number of page repetitions and a time interval between the page repetitions) is performed by one or more wireless communication devices (hereinafter also referred to as devices).  The paging profiling may, for example, be used to optimize a tradeoff between the probability to miss a page and power consumption and/or throughput.” [0075]).
Axmon does not specifically teach wherein the receive property of the at least one downlink signal of the communication device operating in the disconnected mode comprises at least one of a receive signal strength of the at least one downlink signal, a decoding reliability of decoding of the at least one downlink signal, or an error rate of decoding a plurality of downlink signals of the at least one downlink signal.
In an analogous art, Takeda discloses wherein the receive property of the at least one downlink signal of the communication device operating in the disconnected mode (“User terminals in RRC idle mode detect the downlink control information (DCI) transmitted in the common search space (common SS) in a downlink control channel (PDCCH) at a predetermined paging timing. Then, based on the scheduling information (DL assignment) contained in this DCI, the user terminals acquire the paging information transmitted in a downlink shared channel (PDSCH).” [0031]) comprises at least one of: a receive signal strength of the at least one downlink signal, a decoding reliability of decoding of the at least one downlink signal, or an error rate of decoding a plurality of downlink signals of the at least one downlink signal (“As a method of coverage enhancement, it may be possible to apply repetitious transmission (repetition), which improves the received-signal-to-interference-plus-noise ratio (SINR) by repeating transmitting the same signal over multiple subframes in the downlink (DL) and/or in the uplink (UL). For example, when a radio base station (eNB: eNode B) transmits a predetermined signal in repetitions, an MTC terminal applies power coupling to the signals received, and performs receiving processes (demodulation, decoding, etc.).” [0006] and furthermore “Signals that are transmitted in repetitions are combined on the receiving end, and used in receiving processes (for example, demapping, demodulation, decoding, etc.). By this means, the received signal quality can be improved. Note that receiving signals that are transmitted in repetitions may be referred to as “repetitious reception,” “combining reception,” etc.” [0049]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, to include Takeda’s method for receiving a DL signal, in order to mitigate communications disruption (Takeda [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Takeda’s method for receiving a DL signal into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
Axmon, as modified by Takeda, previously discloses the method of claim 9, further comprising:
Axmon further discloses in response to the receiving of the uplink report signal, selectively triggering at least one countermeasure for facilitating connectivity with the communication device (“the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.  The server may typically wait some time after receiving the request to trigger paging from the device.” [0107] and furthermore “In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner. The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0090-0091]). 

Regarding claim 11 (Currently Amended)
Axmon, as modified by Takeda, previously discloses the method of claim 10,
Axmon further discloses wherein the at least one countermeasure comprises at least one of: increase of a repetition level of a coverage enhancement policy for communication between the communication device and the network (“the server may increase the entry for number of repetitions only after a number N out of a number M of most recent reports indicate a higher number of repetitions, but may decrease the entry for number of repetitions already after a number L out of a number M of most recent reports indicate a lower number of repetitions” [0047]; [0051]), triggering cell re-selection or handover of the communication device to a further base station of a target cell (“To prevent that the paging is missed (e.g. due to an interruption in paging monitoring caused by cell reselection), a cellular communication network typically repeats the paging one or more times until the wireless communication device responds.” [0003]).

Regarding claim 13
Axmon, as modified by Takeda, previously discloses the method of claim 9, 
Axmon further discloses wherein the uplink report signal (i.e. measurement reports are updated and sent to server) is communicated based on a repetitive reporting schedule (“If the paging pattern database is comprised in a server, the method as performed by the wireless communication device may further comprise transmitting a measurement report indicative of the measured number of page repetitions and the time interval between the repetitions to the server.” [0053]; [0050]).

Regarding claim 14
	Axmon, as modified by Takeda, previously discloses the method of claim 13, further comprising,
	Axmon further discloses in accordance with the reporting schedule (“If the paging pattern database is comprised in a server, the method as performed by the wireless communication device may further comprise transmitting a measurement report indicative of the measured number of page repetitions and the time interval between the repetitions to the server.” [0053]; [0050]), setting up the data connection (“In the scenario of FIG. 2, the device 201 operates in connection with a cellular communication network (NW) 202 and causing the paging is illustrated by the transmission of a suitable message 221 (e.g. an SMS message or a data packet intended for the device) from the server 203 to the network 202, which in turn transmits a page 231 to the device 201.” [0089]),
	communicating the uplink report signal using the data connection (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner. The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0090-0091]), and 
	releasing the data connection in response to the communication of the uplink report signal being completed (“the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.  The server may typically wait some time after receiving the request to trigger paging from the device.  Then, the server sends a message (e.g. an SMS) the device, by which the device gets an opportunity to perform paging profiling.  In a typical embodiment, it is not relevant whether the device receives the page due to the server generated message or another page to it, since the same repetition pattern applies (the network does not recognize any difference between the pages).” [0107]).

Regarding claim 15
Axmon, as modified by Takeda, previously discloses the method of claim 13, further comprising:
Axmon further discloses setting up the reporting schedule between the network (i.e. “server”) and the communication device (i.e. “wireless communication device”) in accordance with at least one of a device category of the communication device or a reliability category associated with the communication device (“Another advantage of some embodiments is that a more reliable paging profile is provided.  The reliability may, for example, be provided by means of the server collecting a plurality of paging profiling measurement reports from several wireless communication devices, thereby providing a substantial statistical basis.  Alternatively or additionally, the reliability may be provided by means of the possibility to trigger the paging profiling when measuring conditions are good (e.g. stationary wireless communication device, beneficial radio conditions, etc.).” [0066]).

Regarding claim 16
Axmon, as modified by Takeda, previously discloses the method of claim 9, further comprising:
Axmon further discloses setting up the data connection (“In the scenario of FIG. 2, the device 201 operates in connection with a cellular communication network (NW) 202 and causing the paging is illustrated by the transmission of a suitable message 221 (e.g. an SMS message or a data packet intended for the device) from the server 203 to the network 202, which in turn transmits a page 231 to the device 201.” [0089]), and
communicating the uplink report signal using the data connection (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner. The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0090-0091]).

Regarding claim 17
Axmon, as modified by Takeda, previously discloses the method of claim 16,
Axmon further discloses wherein the data connection is set-up in response to a need of communicating a tracking area update message from the communication device to the network (“In an alternative or additional example that requires server interaction, the device finds when contacting the server (during a tracking area update for example) that there is no information regarding the cell the device is currently in. Then, the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.” [0107]).

Regarding claim 18 (Currently Amended)
Axmon, as modified by Takeda, previously discloses the method of claim 16, further comprising:
Axmon further discloses in response to communicating the uplink report signal using the data connection, releasing the data connection (“Alternatively or additionally, the server may cause the page by disrupting an ongoing connection (e.g. disable a bearer or similar) with the device while there is data pending for transmission.” [0089]; “Then, the device may request the server to trigger paging (e.g. by sending a message to the device), release the connection (i.e. go to idle), and start the paging profiling.” [0107]),,
wherein the data connection is released by over-riding an inactivity timer associated with the data connection (“the server may cause the page by disrupting an ongoing connection (e.g. disable a bearer or similar) with the device while there is data pending for transmission.” [0089]).

Regarding claim 19
Axmon, as modified by Takeda, previously discloses the method of claim 9, further comprising:
Axmon further discloses communicating a scheduling control message (“A wireless communication device that is in an idle mode in relation to a cellular communication network typically tune in to the base station of the camped-on cell at predetermined occasions, so called paging occasions, to check whether or not it is getting paged by the network.” [0002]) indicative of resources allocated to the communication device (“typically, the wireless communication device needs to start the radio each paging occasion, for example, to tune in to the serving cell downlink carrier, carry out automatic gain control (AGC), automatic frequency control (AFC) and update the timing of the serving cell before it can monitor paging.” [0006]),
wherein the uplink report signal (i.e. step 240 in Fig. 2) is communicated using the resources while the communication device operates in the disconnected mode (“The result of the measurements is transmitted to the server in step 240 by way of a measurement report 241, which is received by the server 203 and used in step 250 to update the paging pattern database.” [0091]).

Regarding claim 20
Axmon, as modified by Takeda, previously discloses the method of claim 9, 
Axmon further discloses wherein the receive property comprises statistics of the receive properties of the plurality of downlink signals (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner.” [0090]) and furthermore “The controller 520 comprises a measuring unit (MEAS) 523 adapted to measure the number of page repetitions and the time interval between the repetitions (compare with step 230 of FIG. 2).  The controller 520 is further adapted to cause the transceiver 510 to transmit a measurement report to the server (compare with step 240 of FIG. 2).” [0114]).

Regarding claim 21
Axmon, as modified by Takeda, previously discloses the method of claim 20,
Axmon further discloses wherein the statistics are indicative of a number of unsuccessful reception attempts of the plurality of downlink signals (“In step 230, the device measures the number of repetitions of the page 231 and the time interval between page repetitions in any suitable manner.” [0090]) and furthermore “The controller 520 comprises a measuring unit (MEAS) 523 adapted to measure the number of page repetitions and the time interval between the repetitions (compare with step 230 of FIG. 2).  The controller 520 is further adapted to cause the transceiver 510 to transmit a measurement report to the server (compare with step 240 of FIG. 2).” [0114]).

Regarding claim 23 (Currently Amended)
Axmon, as modified by Takeda, previously discloses the method of claim 9, 
Axmon further discloses wherein the at least one downlink signal comprises at least one of the following: a paging signal directed to the communication device (e.g. “paging” [0006]),
Takeda further discloses wherein the at least one downlink signal comprises at least one of the following: a paging signal directed to the communication device (“As for the DL signal, the paging information and/or the downlink control information (DCI) that is transmitted in a downlink shared channel can be used.” [0059])
a system information block (“downlink signals (for example, the PDSCH) to MTC terminals by using one of broadcast information (the MIB (Master Information Block) and SIBs),” [0050]), 
a cell-specific reference signal  (“the cell-specific reference signal (CRS: Cell-specific Reference Signal), the channel state information reference signal (CSI-RS: Channel State Information-Reference Signal), the demodulation reference signal (DMRS: DeModulation Reference Signal), the positioning reference signal (PRS: Positioning Reference Signal) and so on are communicated as downlink reference signals.” [0128]), 
a synchronization signal (“the scheduling of downlink reference signals such as synchronization signals (for example, the PSS (Primary Synchronization Signal)/SSS (Secondary Synchronization Signal)), the CRS, the CSI-RS, the DM-RS and so on.” [0142]).

Regarding claim 24 (Currently Amended)
Axmon discloses a communication device (“wireless communication device 400” in Fig. 4; [0108]) comprising control circuitry configured to perform operating comprising:
while the communication device operates in a disconnected mode in which a data connection is not set-up between the communication device and a network: receiving at least one downlink signal transmitted by a base station of the network,
determining a receive property of the at least one downlink signal based on the receiving of the least one downlink signal and
transmitting an uplink report signal indicative of the receive property of the at least one downlink signal,
wherein the at least one downlink signal comprises a plurality of downlink signals,
wherein the plurality of downlink signals are received in receive timeslots of a repetitive probing schedule,
wherein the receive timeslots are coincident in time domain with paging occasions, and
wherein the receive property of the at least one downlink signal of the communication device operating in the disconnected mode comprises at least one of: a receive signal strength of the at least one downlink signal; a decoding reliability of decoding of the at least one downlink signal; and or an error rate of decoding a plurality of downlink signals of the at least one downlink signal.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 24 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 25 (Currently Amended)
Axmon discloses a base station of a network (“base station” [0004]; also “cellular communication network (NW) 202)” in Fig. 2) comprising control circuitry configured to perform operations comprising:
transmitting at least one downlink signal, and 
receiving, from a communication device, an uplink report signal indicative of a receive property of the at least one downlink signal  received by the communication device while the communication device operates in a disconnected mode in which a data connection is not set-up between the communication device and the network,
wherein the at least one downlink signal comprises a plurality of downlink signals,
wherein the plurality of downlink signals are transmitted in receive timeslots of a repetitive probing schedule,
wherein the receive timeslots are coincident in time domain with paging occasions, and
wherein the receive property of the at least one downlink signal of the communication device operating in the disconnected mode comprises at least one of: a receive signal strength of the at least one downlink signal; a decoding reliability of decoding of the at least one downlink signal; and or an error rate of decoding a plurality of downlink signals of the at least one downlink signal.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 25 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Axmon, in view of Takeda, and further in view of Kwon et al. US Pub 2014/0016598 (hereinafter “Kwon”). 
Regarding claim 2
Axmon, as modified by Takeda, previously discloses the method of claim 1,
Axmon and Takeda do not specifically teach wherein a frequency of occurrence of the receive timeslots is in the range of 1 second to 60 seconds.
In an analogous art, Kwon discloses wherein a frequency of occurrence of the receive timeslots is in the range of 1 second to 60 seconds (“Controlling paging includes adjusting the position of a radio frame or sub-frame where paging occurs or adjusting the frequency of occurrence of paging.  If the macro base station changes parameters associated with the paging frame or paging occasion, the position of the frame or sub-frame where paging occurs and the frequency of occurrence of paging may be adjusted.” [0113]. One skilled in the art can easily applies Kwon’s teaching to adjust the frequency of occurrence of the receive timeslots to be in the range of 1 second to 60 seconds).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, as modified by Takeda, to include Kwon’s method for transmitting a paging message or system information using a scheme of coordinating interference between heterogeneous cells, in order to minimize interference among various types of cells (Kwon [0018]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kwon’s method for transmitting a paging message or system information using a scheme of coordinating interference between heterogeneous cells into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon, in view of Takeda, and further in view of Bangolae US Pub  (hereinafter “Bangolae”), and of Gustafsson et al. US Pub 2018/0338344 (hereinafter “Gustafsson”). 
Regarding claim 3
Axmon, as modified by Takeda, previously discloses the method of claim 1,
Axmon and Takeda, do not specifically teach wherein the repetitive probing schedule is time-aligned with a discontinuous reception cycle of the disconnected mode, and wherein 
In an analogous art, Bangolae discloses wherein the repetitive probing schedule is time-aligned with a discontinuous reception cycle of the disconnected mode (“Example 33 includes the UE of example 31 or 32, wherein the eDRX-response communication includes a number of normal discontinuous reception (DRX) repetitions (N.sub.DRX) and the predefined period of time is defined as N.sub.DRX*T.sub.DRX, wherein T.sub.DRX specifies a duration of a normal DRX cycle, and wherein the one or more processors and memory are further configured to: switch the UE into a power-saving state that applies the extended DRX cycle; switch the UE from the power-saving state into the idle mode (which applies a normal DRX cycle) before a periodic time instant T.sub.N, where T.sub.N is defined as T.sub.ref+N*T.sub.eDRX, where N is a non-negative integer; monitor a paging occasion (PO) for a paging communication from the MME for at least a predefined period of time; and switch the UE back into the power-saving state.” [0143]), and
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, as modified by Takeda, to include Bangolae’s method to implement extended Discontinuous Reception (eDRX) for user equipment, in order to maximize power saving and minimize transmission delay (Bangolae [0022).
Axmon, Takeda, and Bangolae do not specifically teach wherein the receive timeslots of the repetitive probing schedule are defined as integer multiples of on durations of the discontinuous reception cycle.
In an analogous art, Gustafsson discloses wherein the receive timeslots of the repetitive probing schedule are defined as integer multiples of on durations of the discontinuous reception cycle (“techniques are illustrated which enable determining of the duration 355 of the active period 305 of the DRX 301 to mitigate such problems.” [0105]; “As can be seen, the various durations 355 of the active period 305 may be flexibly selected in the various examples disclosed herein.  E.g., in the various disclosed examples, the determining of the duration 355 of the active period 305 of the discontinuous reception cycle 301 may comprise selecting at least between a first duration 355 of the active period 305 and a second duration of the active period 305, wherein the first duration is shorter than a multiple N of the retransmission timer value 252 of the ARQ protocol implemented by the MAC layer 294 utilized for transmission via the radio link 111; the second duration may then be longer than the multiple N of the retransmission timer value.  E.g., in some examples, the first duration may be shorter than the single retransmission timer value 252 (cf.  FIG. 11).  N may be an integer, e.g., in the range of 2-100, or in the range 2-50, or in the range 5-15, etc.” [0111]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, as modified by Takeda and Bangolae, to include Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle, in order to efficiently control implementation of DRX (Gustafsson [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4
Axmon, as modified by Takeda, Bangolae, and Gustafsson, previously discloses the method of claim 3,
Gustafsson further discloses wherein the discontinuous reception cycle comprises on durations (“active period 305 (labeled on_duration in FIG. 3)”) and off durations (“inactive period 309 (labeled off_duration in FIG. 3)”), and wherein the off durations implement the paging occasions (“Given the bursty nature of packetized traffic, it is sometimes desirable that the terminal 130 switches off at least parts of the receiver circuitry at predefined time periods to limit the battery consumption.  When the DRX 301 is active, the terminal 130 periodically listens during an active period 305 (labeled on_duration in FIG. 3) for DL control signaling on the PDCCH.  Outside the active period 305, the terminal 130 does not listen for DL control signaling on the PDCCH and the at least parts of the receiver circuitry are switched off.  A cycle duration or periodicity 351 of the DRX is longer than the duration 355 active period 305; i.e., the DRX 301 further comprises an inactive period 309 (labeled off_duration in FIG. 3).  The duration 359 of the inactive period 309 is complementary to the duration 355 of the active period 305 with respect to the periodicity 351 of the DRX 301.” [0073]).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Axmon, in view of Takeda, and further in view of Gustafsson. 
Regarding claim 8
Axmon, as modified by Takeda, previously discloses the method of claim 1, further comprising:
Axmon and Takeda do not specifically teach receiving a further downlink signal indicative of limited connectivity of the communication device, and providing notification of the limited connectivity to an application layer implemented by a transmission protocol stack of the communication device.
In an analogous art, Gustafsson discloses receiving a further downlink signal indicative of limited connectivity (i.e. “analog front end and/or a digital front end of the terminal are at least partially powered down to reduce power consumption” [0003]) of the communication device (“The terminal selectively listens for downlink control data during the active period; during the inactive period, a protocol stack implemented for receiving data and/or an analog front end and/or a digital front end of the terminal are at least partially powered down to reduce power consumption.” [0003]), and
providing notification of the limited connectivity to an application layer (e.g. MAC layer) implemented by a transmission protocol stack of the communication device (“communication of the DL payload data and/or the UL payload data may be protected by an Automatic Repeat Request (ARQ) protocol that may be implemented, e.g., by a Media Access Control (MAC) layer of a corresponding protocol stack utilized for transmission via the radio link.” [0048]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, as modified by Takeda, to include Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle, in order to efficiently control implementation of DRX (Gustafsson [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12
Axmon, as modified by Takeda, previously discloses the method of claim 9, further comprising:
 	Axmon and Takeda do not specifically teach in response to said receiving of the uplink report signal, transmitting to the communication device, a further downlink signal indicative of limited connectivity of the communication device.
In an analogous art, Gustafsson discloses in response to said receiving of the uplink report signal, transmitting to the communication device (as taught by Axmon in claim 9 discussion), a further downlink signal (i.e. “The terminal selectively listens for downlink control data” [0003]) indicative of limited connectivity (i.e. “analog front end and/or a digital front end of the terminal are at least partially powered down to reduce power consumption” [0003]) of the communication device (“The terminal selectively listens for downlink control data during the active period; during the inactive period, a protocol stack implemented for receiving data and/or an analog front end and/or a digital front end of the terminal are at least partially powered down to reduce power consumption.” [0003]), and
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Axmon’s method for triggering paging profiling, as modified by Takeda, to include Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle, in order to efficiently control implementation of DRX (Gustafsson [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gustafsson’s method for determining a duration of an active period of a discontinuous reception cycle into Axmon’s method for triggering paging profiling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411